\,

           O’FFICE    OF THE     ATTORNEY      GENERAL          OF TEXAS

                                     AUSTIN




     rroooroble    Jno.    tk. LeAdams
     Codmion4r,           Department   41 banking
     Au8tln,    74x86

     Dew   hr.    Jun;lsonr




                                                                 h re8poct  to the
                                                                 In the oaptioa




                                                   8    Finonac    Corpore-
                                                       curporatlon     organ-
                                                   ons of Artia1t
                                                   scnktiter       of tbim
                                               bushems        Daoclabcr 10,
                                              und4v      the4 exutdnin~
                                            rtrant       by reason of bor-

                                 n la of    date       indloatod    retlost-
                                n the   mm of $6 ,lar).77,          the
                               C the corporation        lacklnr:   m8ld
                               ne; the 1i~blllLier        of said cer-
           yoretlon,     exclueite    of’ Its  llabillty        to itm
           ltostictldsrs     8~ much.     The oop~on e8pltaI          atoak
           of thi*     oorporation    18 on 8 no-par        bada.       An-
           other    ray of mteting     the finanoiel        posttion      Of
           tLt0 coatpany an of date rdatlcncd             iu tu dvise
           dtut   16uscs in aseets ~ertn set up in the stm
           of $r, #7L-7.%J, rim       the nnLirP      CapLtul     acoount
           US’ clre instLtutlun      4411% f%l,6?b).61.
      lPoll~lnr       this   rxrtlnltian      tbr! corpora-
tion    was qdflsed     C&t   /I   4~    de4md    to ba in-
RC~VC*      6b tbc ext*mt     of $a,m1.77~        and said
c wp w*tl*n      raji requestad      tO cause thn asmets
 1:’ E:I? wrjqany    tn bs inoreaeed       crald ammnt
i&w      uidoh raquert      04rtah      of the dirb-atot&
tif+rorrd 10 CIWP the espital iqalrment               er in-
soltenoy     by 4x4outLna      4 acrtsin    guaranty
vuicil   was subse~d*atly        acoopted by thin UC-
part&ant     YO rostoriw;      the corporation      to SOL-
vcncy, saSd       guorb+y   teln~: in   Ibr t3km of
$ls,6W .h .

      lThe   cuP,:cratLm   ha4 bowi recently    OX&I.-
Inti  by re~reaentaLlrs0     of t1r.b L)4p4rtax3ntt
SLY US close? nt' bunineec   stpttdter  m,   1912.
;Fhe PlnarrcAnl condition    of the con+sny , au
84t *ub Ln bhe avst rsoont report,        rrtlecta
u CeplU~l   UCCtUint in the sutt Ur $2Y,O70.42,
and ~~UOified     Louma  la tlla WUSJof $42,21a .7s,
cbus  again ttatablial~ing Y condition   of inool-
rcno~ tb thr: nxteht et $14,145.82     - without
rc~.ard co tke outstilrdlng      qmrnnty.

       0013 are ~leu~ti  lo WJC~QS~ a copy cc- natal
guaranty,    tugether with exhibits, an t&a ln-
rtruunt aust be canrtrund In urdtv to dct.w-
tclns rherhar    or not the extent        of lnsoltenq
at the preamt        the   in 6ftl\4R.P2,    w:~lctr would
b4 the proper     awunt      if’ the ~uarontr     is QWect-
Lvc,  or $14,lrft.P2,      rrbiri: routd   hc the    !vtaPt
o? inrulrency     if    the fiuacanty    im cna~llfind
tbruugh   certuln     of it.6 stl~wl;rtl~~s.
                   the   guaranty     cootract,          a copy          ot        which        ir    at-
tubed   co your lettor, la in rw~~hr  term, and sbli~rtcs
th e guumwr e   la tbc lum mentioaad w you, rnd is em-
ditioaed u rolleT~r

                   walDiTl6hlm        TUT    tbt bU@PS                  at all or
        mid  lmseta 8l~ss&fird bl the surinOr   l8
        lommo lm set out in ?hbiblt  ‘A’ beret0 bt-
        t&hi,          m&all ~011 &ad truly              dlrebugr                  w
        pcyumt       in eamh, lrrful  ~onay of &ho Utitad
        stale0      of Ameriaa,  upon tbe agC.r@~rtO et
        aaid abllgatiuue         or 8ay renaual@ or                      oxten-
        SiQDS ol 88&b,         on or before Pcbmac7
                                             1, lQ44,
        La UC, BUR of nob 1e.a than fb,MK).OO net,
        tt     being     t&e jwrpoac     ef bbi~            guaradty          to
        guamntee uacandLtlanally the colle6tioa et
        o net uumiof $a,500.w 0-w ana 8bote eollact-
        lo a mpeme   Cr a wilaid suet.     olaasititi  by tbc
        exudmr u 10su0,          tbo JIatimal   Iduaators
        Flame    Corporabloa bein(c th e m    llmnt,   lb the
        deterplllutlerr ot State    &uklng    Comxdulorker et
        r e x a s.
                 l l l,

              rThls eontrwt    shall baeotienull aI told
        upon the remtsratioa ot rolrenc.y, er upon tbe
        pa7n;cmtbl the guurntoro    at all ot maid l1~) or
        mwh rmeunt thsaot as may be DwmmoarT rttbin
        tba detel3u.iMtiOD     ot tbc LUklry   Ciodmsion9!r
        to reotorc    t&is 8olreDe~   ot raid sarpontim     or
        UDO~ the ootleotion      of the net 8um at @U.mO.Oa




           Xw le reapeetfully    advised tbmt tbc inntruacnt
La a contlnulnp, ebligatloa,  ard rill ba lmb until   (inalu-
difq) o’ebrcury 1, 1944.

                    At will    bo uen       t&at       In     the 1ariOuo                     part8    ot the
 a wnliti6
         lattuhed               bo    tbc purnt~                   it   lo 4xpra8sly                  requirml
 tub         ~118 oorysratioa        at she tIma of                 paynioat   to it                 ot the
 amount ot tb@ lbli@Uoa                  on or before                   February               1, 1~44,
 ~Dall        be   sQllOot.     10    0fTect       a   disaharge              of       Lhis      yuanty
 obllgrtlua  jmytmt un the llrtcd items ruot be sada                                                   on or
 before iebruar~  1, 1944, ami the ooryor~tlon at t&t                                                   time
             Yowevu, upon the aorperatiaa*o    l&Un~ to it a
u o st8    Ch. lUP OS $ v#u ll.@ I at
                                   ib is t1 n, 6r    6t
                                                    lu a ytime
fliar     to Fe8rubfy   1,   1944. tbo ocrpomtioa  ~111 hate
thecebr been rutmU            64 lolren6~ anti1 l turtbu  de-
r&ol6no~ ia u4.t~        uim.4. la ltbor vordm, TO omntnm
t.hfI obligotioa    to bo b guar&at~of #lvmq    ot the cor-
por8ritka    (*irtJa tbo p@mal *taiaawd) aa ai February  1,
1944.